404 F.3d 1118
Michael D. BRAMBLES, Petitioner-Appellant,v.W.A. DUNCAN, Warden; C.A. Terhune, Director, California Department of Corrections, Respondents-Appellees.
No. 01-55716.
United States Court of Appeals, Ninth Circuit.
April 11, 2005.

1
Kenneth M. Stern, Esq., Law Offices Kenneth M. Stern, Woodland Hills, CA, for Petitioner-Appellant.


2
Michael D. Brambles, Corcoran, CA, pro se.


3
Lawrence M. Daniels, Esq., Office of the California Attorney General, Los Angeles, CA, for Respondents-Appellees.


4
Before THOMPSON and RAWLINSON, Circuit Judges, and SCHWARZER,* Senior District Judge.

ORDER WITHDRAWING OPINION
ORDER

5
The previous opinion filed June 3, 2003, slip op. page 7173, amended September 2, 2003, slip op. page 12539, and appearing at 330 F.3d 1197 (9th Cir.2003), is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation